Citation Nr: 1821651	
Decision Date: 04/10/18    Archive Date: 04/19/18

DOCKET NO.  05-00 082	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania
 
 
THE ISSUE
 
Entitlement to service connection for hepatitis C. 
 
 
REPRESENTATION
 
Appellant represented by:  Eric A. Gang, Attorney
 
 
WITNESS AT HEARING ON APPEAL
 
The Veteran
 
 
ATTORNEY FOR THE BOARD
 
Paul J. Bametzreider, Associate Counsel
 
 
INTRODUCTION
 
The Veteran served on active duty from November 1950 to July 1952. 
 
This case comes before the Board of Veterans' Appeals (Board) on appeal of a December 2003 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.

In April 2008 the Board remanded the issue to provide the Veteran with a Board hearing. The Veteran testified in March 2009 before the undersigned. A transcript of the hearing is associated with the claims file. 
 
In July 2009 the Board remanded the issue for evidentiary development. In June 2010 the claim was returned to the Board, which denied entitlement to service connection for hepatitis C. In March 2011, the Veteran and the Secretary of VA filed a joint motion to vacate the June 2010 Board decision.  The Court granted the motion in April 2011.
 
The Board again remanded the issue for evidentiary development in September 2011 and April 2013. The case has now been returned to the Board for further appellate action. 
 
This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).
 
 
FINDING OF FACT
 
The evidence is at least in equipoise as to whether hepatitis C was incurred as a result of an in-service blood transfusion.
 
 
 
CONCLUSION OF LAW
 
Resolving reasonable doubt in the Veteran's favor, hepatitis C was incurred inservice. 38 U.S.C. § 1110 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).
 
 
REASONS AND BASES FOR FINDING AND CONCLUSION
 
The Veteran asserts that he contracted dysentery while serving on the front lines in Korea.  As a consequence, the appellant argues that he was hospitalized and received a blood transfusion due to severe blood loss. The Veteran contends that he contracted hepatitis C as a result of such transfusion.
 
Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service. 38 U.S.C. § 1110; 38 C.F.R. § 3.303 (a). Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the current disability and an in-service precipitating disease, injury, or event. 38 C.F.R. § 3.303.
In this case, the Board finds that after resolving reasonable doubt in the appellant's favor that  the criteria for establishing service connection for hepatitis C have been met. See Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990) (Under the "benefit of the doubt" rule, where there exists an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the veteran shall prevail upon the issue.
 
The available service treatment records are silent for any indication of the alleged dysentery episode or blood transfusion. At a July 1952 separation examination, no liver or intestinal disorder was diagnosed. A July 1952 Report of Medical History, completed by the appellant, disclosed only a history of hay fever and wearing glasses. The Veteran specifically denied ever having a history of intestinal trouble or jaundice, as well as receiving treatment by a physician within the prior five years. He also denied having any illness that was not specifically enumerated in this history.
 
The earliest evidence of the alleged dysentery episode is an April 1974 private clinical note which reported that the Veteran provided a history of having been treated for dysentery in Korea.
 
A 1996 private treatment note first documented a diagnosis of hepatitis C. A September 1999 record from Dr. M. reflected a diagnosis of hepatitis C, as well as treatment with Interferon.
 
In August 2003 the Veteran submitted a claim for entitlement to service connection for Hepatitis C.
 
In September 2009, the appellant's sister submitted a letter stating that upon return from Korea, the Veteran exhibited skin and eye discoloration. She reported that the Veteran went to a physician at that time and was diagnosed with jaundice.
 
In a January 2010 report, a VA gastroenterologist opined that, after review of the claims file and his interview of the Veteran, he could not state on the basis of the available information that the Veteran had hepatitis, as he found no evidence of the Veteran having undergone a hepatitis viral ribonucleic acid test. The examiner noted the evidence of the Veteran's positive test for the hepatitis antibody in 1996, but also noted that the antibody test is not diagnostic for hepatitis C. The January 2010 examiner went on to opine that he did not "have certainty that the patient could have contracted hepatitis C due to service."

In February 2012 the Veteran submitted journal entries purported to have been kept by his uncle during the time of the appellant's deployment. One entry, dated June 20, 1951 reported that the Veteran relayed via letter that he was in a hospital in Korea.
 
In November 2017 VA requested a medical opinion from a gastroenterologist addressing this issue. In January 2018 a gastroenterologist opined that it was at least as likely as not that the Veteran's hepatitis C was incurred during his active-duty service as a result of a claimed blood transfusion in the course of treatment for dysentery. The gastroenterologist reviewed the conflicting evidence of record, and found the April 1974 clinical note documenting the alleged dysentery episode to be strong corroborative evidence in substantiating the Veteran's allegation that he received a blood transfusion in service.  The gastroenterologist went on to note that the reported blood transfusion performed in connection with that episode of dysentery was the Veteran's sole risk factor for blood borne exposure to hepatitis C. The gastroenterologist noted that no test was readily available to effectively screen hepatitis C from the blood supply prior to 1992, and that the Veteran's earliest labs from April 1991 showed elevated liver function tests. 
 
Because of the equally valid conflicting medical opinions of record the Board finds the totality of the evidence is in equipoise. In this regard, the Board has authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence. Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 1997). VA may favor one medical opinion over another provided that VA offers an adequate basis for doing so. Owens v. Brown, 7 Vet. App. 429 (1995). 
 
Here, the Board assigns reduced probative value to the negative January 2010 VA opinion. In this regard, the January 2010 examiner opined that it could not be determined with "certainty" that hepatitis C was contracted in service, but failed to address whether the evidence was sufficient to support the claim in light of the lowered standard of proof applicable to claims for VA benefits. See 38 C.F.R. § 3.102. Moreover, the 2010 VA examiner's notation concerning the nature of the appellant's viral load due to hepatitis C is contradicted by the private treatment records, to include the September 1999 record from Dr. M. reflecting a diagnosis of hepatitis C and treatment with Interferon.
 
By contrast, the January 2018 gastroenterologist's answer was based on the appropriate "benefit-of-the-doubt" standard, and included a thorough review of the record and a reasoned rationale. Thus the Board assigns greater probative value to the January 2018 gastroenterologist's opinion in favor of service-connection for hepatitis C. 
 
Thus, in light of the totality of the record the Board finds that the evidence is at least in equipoise as to whether the Veteran's hepatitis C was incurred in service. When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails. Gilbert. As such, entitlement to service connection for hepatitis C is warranted. Wise v. Shinseki, 26 Vet. App. 517, 531 (2014) ("By requiring only an 'approximate balance of positive and negative evidence' . . ., the nation, 'in recognition of our debt to our veterans,' has 'taken upon itself the risk of error' in awarding . . . benefits.")
 
 
ORDER
 
Entitlement to service connection for hepatitis C is granted.
 
 


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


